Order, Supreme Court, Bronx County (Douglas McKeon, J.), entered July 16, 1996, which denied plaintiffs’ motion for summary judgment on the issue of Labor Law § 240 (1) liability and denied cross motions for summary judgment by third-party plaintiff construction manager and defendant-respondent-appellant prime contractor on their causes of action for indemnification against third-party defendant subcontractor, plaintiff’s employer, unanimously reversed, on the law, without costs, to grant plaintiffs’ motion and the construction manager’s and prime contractor’s cross motions.
Plaintiffs’ motion for summary judgment on the Labor Law § 240 (1) claim should have been granted on the basis of Owen Grayson’s uncontradicted deposition testimony that he fell off a ladder while working with a drill when the ladder moved as a result of the drill vibrations, and that the ladder did not have proper braces to prevent such movement (see, Gordon v Eastern Ry. Supply, 82 NY2d 555, 560-562; MacNair v Salamon, 199 AD2d 170). Further, since there is no evidence that either the construction manager or the prime contractor controlled plaintiff’s work, their cross motions for indemnification against plaintiff’s employer should have been granted (see, Mangano v American Stock Exch., 234 AD2d 198). Concur—Murphy, P. J., Milonas, Tom, Andrias and Colabella, JJ.